Citation Nr: 1520802	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  14-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 2006, for the award of a 40 percent rating for radiculopathy of the right lower extremity secondary to a service-connected lumbar spine disability.

2.  Entitlement to an effective date earlier than March 29, 2006, for the award of a 40 percent rating for radiculopathy of the left lower extremity secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which implemented a December 2010 Board decision.  In December 2014, the Veteran testified before the Board at a hearing conducted via videoconference. 

(The Board notes that the issue of entitlement to service connection for a cervical spine disability is also on appeal, but will be addressed by a separate Board decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2012, the RO implemented a December 2010 Board decision that granted the Veteran separate 40 percent ratings for radiculopathy of the right and left lower extremities, secondary to his service-connected lumbar spine disability, effective March 29, 2006, the date the Veteran filed a claim for increased rating for a lumbar spine disability.

2.  The Veteran did not file a claim for increased rating for a lumbar spine disability or for service connection for radiculopathy of the right or left lower extremity prior to March 29, 2006.

3.  It is not factually ascertainable that the Veteran suffered an increase in severity to a moderately severe level of radiculopathy of the right and/or left lower extremity on a date during the year prior to March 29, 2006.


CONCLUSIONS OF LAW

The criteria for an effective date earlier than March 29, 2006, for the award of separate 40 percent ratings for radiculopathy of the right lower extremity and left lower extremity have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400,  4.1, 4.2,.4.7, 4.40, 4.45, 4.123, 4.124; Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the effective date of the benefit assigned following the grant of service connection for radiculopathy of the right and left lower extremities.  Once a claim is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran underwent a VA examination in 2006 and 2010 to determine the effects of his neurological impairment of the lower extremities.  Thus, the duty to assist has been met.

II.  Analysis

Generally, the effective date for an award of service connection and disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.

The Veteran contends that his current 40% ratings for radiculopathy of the right and left lower extremities, which were awarded by a December 2010 Board decision and made effective March 29, 2006, by a June 2012 rating decision, should date back to January 26, 1993, and that he was informed that such would occur by the VA in 2011.  

However, upon reviewing the claims file, the Board finds no indication that the Veteran filed a claim for an increased rating for a lumbar spine disability, or separately for service connection for radiculopathy of the lower extremities, prior to March 29, 2006, that has not already been adjudicated.  In that regard, in January 2003, the RO denied the Veteran's claim for increased rating for a lumbar spine disability, which was at that time rated as 60 percent disabling.  The Veteran was notified of that decision but did not file an appeal.  The next correspondence received from the Veteran concerning his lumbar spine disability or lower extremity symptoms was dated March 29, 2006, the date of receipt of claim and current effective date of his 40% ratings for radiculopathy of the left and right lower extremities.

Accordingly, as no earlier claim was received, under VA regulation, an effective date of March 29, 2005, one year prior to the date of claim, is the only benefit potentially available to the Veteran.  38 C.F.R. § 3.400(o)(2).  However, the Board finds that it is not factually ascertainable that the Veteran's radiculopathy of the lower extremities increased in severity to become moderately severe on a date within the one year prior to filing the claim for increased rating.

By way of history, prior to the December 2010 Board decision, the Veteran's lumbar spine disability had been rated as 60 percent disabling under the old spinal rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5010-5293, which took into account both the impairment to his lumbar spine and the neurological impairment of his lower extremities in one singular rating.  

Prior to September 23, 2002, the criteria for rating intervertebral disc syndrome did not direct the rater to rate neurological and orthopedic manifestations of a spine disability separately.  The spinal criteria for intervertebral disc syndrome included consideration of the neurological symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Because those criteria contemplated neurologic and orthopedic symptoms, a separate neurologic rating could not be assigned because to do so would constitute pyramiding, or compensating the same disability twice under different diagnostic codes.  38 C.F.R. § 4.14.   Under the old criteria, intervertebral disc syndrome was rated at a maximum 60 percent rating when the was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The December 2010 Board decision adjudicated the Veteran's claim under the revised regulations, which were amended effective September 23, 2002, and September 26, 2003.  In so doing, the Board ultimately granted the Veteran a higher combined disability rating, by changing the rating for his lumbar spine disability to 20 percent, and granting separate 40 percent ratings for the left and right lower extremities, such that his combined disability rated increased from 60 percent to 80 percent.  The Board based the assignment of these ratings upon the totality of the record, to include September 2006 and March 2010 VA examinations, as well as the VA treatment records.  The Board notes now that the 2010 Board decision granted the benefit of the doubt in the Veteran's favor in determining that staged ratings were not appropriate, and in finding that the Veteran's neurological impairment of the lower extremities was moderately severe throughout the appeal period, even in 2006.  However, a review of the record does not establish a factually ascertainable date within one year earlier than March 29, 2006, that the Veteran experienced moderately severe radiculopathy of either extremity.  Thus, the claim for earlier effective date must be denied.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

On September 2006 VA examination, the Veteran's motor examination of the lower extremities was normal, or 5/5.  Detailed sensory examination was normal with respect to position sense, or 2/2, vibration was 1/2 on the left side, and normal on the right side, pain on pinprick was normal on the left side, and 1/2 on the right side, and light touch examination was 1/2 on the left side, and normal on the right side.  Detailed reflex examination was normal throughout, on both sides.

The VA treatment records dated within one year prior to March 29, 2006, do not otherwise demonstrate a moderately severe neurological disability of the right or left lower extremity.  

Thus, from the evidence of record, a factually ascertainable increase in disability of either the left or right lower extremity, from March 29, 2005, to March 29, 2006, has not been shown, and the appeal must be denied.  In other words, the evidence dated between March 29, 2005, to March 29, 2006, fails to demonstrate a moderately severe neurological disability of the right or left lower extremity.  In fact the September 2006 VA examination showed normal motor and reflex examination, with only some loss on sensory examination.  

Furthermore, the September 2006 VA examination showed forward flexion of the lumbar spine to 49 degrees, extension to 25 degrees, right lateral flexion to 25 degrees, left lateral flexion to 24 degrees, and rotation to 30 degrees, bilaterally, with no additional function loss of motion on repetitive testing.  There was no indication of ankylosis or incapacitating episodes.  Accordingly, because the Veteran's lumbar spine disability was not so severe as to warrant a higher rating from March 29, 2005, to March 29, 2006, under either the old or new spinal criteria, further analysis with regard to that theory of entitlement, under the new spinal criteria, is not necessary and would not benefit the Veteran in this instance.  



ORDER

An effective date earlier than March 29, 2006, for the award of a 40 percent disability rating for service-connected radiculopathy of the right lower extremity is denied.

An effective date earlier than March 29, 2006, for the award of a 40 percent disability rating for service-connected radiculopathy of the left lower extremity is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


